


110 HR 2233 IH: Unemployment Insurance Modernization

U.S. House of Representatives
2007-05-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 2233
		IN THE HOUSE OF REPRESENTATIVES
		
			May 9, 2007
			Mr. McDermott
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To provide for special transfers of funds to States to
		  promote certain improvements in State unemployment compensation
		  laws.
	
	
		1.Short titleThis Act may be cited as the
			 Unemployment Insurance Modernization
			 Act.
		2.Special transfers to
			 State accounts in the Unemployment Trust Fund
			(a)In
			 generalSection 903 of the
			 Social Security Act (42 U.S.C. 1103) is amended by adding at the end the
			 following:
				
					(f)Special transfers in fiscal years 2008 through 2012 for
		  modernization(1)(A)In addition to any other
				amounts, the Secretary of Labor shall provide for the making of unemployment
				compensation modernization incentive payments (hereinafter incentive
				payments) to the accounts of the States in the Unemployment Trust Fund,
				by transfer from amounts reserved for that purpose in the Federal unemployment
				account, in accordance with succeeding provisions of this subsection.
							(B)The maximum incentive payment allowable
				under this subsection with respect to any State shall, as determined by the
				Secretary of Labor, be equal to the amount obtained by multiplying
				$7,000,000,000 times the same ratio as is applicable under subsection (a)(2)(B)
				for purposes of determining such State’s share of any funds to be transferred
				under subsection (a) as of October 1, 2007.
							(C)Of the maximum incentive payment
				determined under subparagraph (B) with respect to a State—
								(i)one-third shall be transferred to the
				account of such State upon a certification under paragraph (4)(B) that the
				State law of such State meets the requirements of paragraph (2); and
								(ii)the remainder shall be transferred to
				the account of such State upon a certification under paragraph (4)(B) that the
				State law of such State meets the requirements of paragraph (3).
								(2)The State law of a State meets the
				requirements of this paragraph if such State law—
							(A)uses a base period that includes the
				most recently completed calendar quarter before the start of the benefit year
				for purposes of determining eligibility for unemployment compensation;
				or
							(B)provides that, in the case of an
				individual who would not otherwise be eligible for unemployment compensation
				under the State law because of the use of a base period that does not include
				the most recently completed calendar quarter before the start of the benefit
				year, eligibility shall be determined using a base period that includes such
				calendar quarter.
							(3)The State law of a State meets the
				requirements of this paragraph if such State law includes provisions to carry
				out at least 2 of the following subparagraphs:
							(A)An individual shall not be denied
				regular unemployment compensation under any State law provisions relating to
				availability for work, active search for work, or refusal to accept work,
				solely because such individual is seeking only part-time (and not full-time)
				work, except that the State law provisions carrying out this subparagraph may
				exclude an individual if a majority of the weeks of work in such individual’s
				base period do not include part-time work.
							(B)An individual shall not be
				disqualified from regular unemployment compensation for separating from
				employment if that separation is for compelling family reasons. For purposes of
				this subparagraph, the term compelling family reasons includes at
				least the following:
								(i)Domestic violence (verified by such
				reasonable and confidential documentation as the State law may require) which
				causes the individual reasonably to believe that such individual’s continued
				employment would jeopardize the safety of the individual or of any member of
				the individual’s immediate family.
								(ii)The illness or disability of a
				member of the individual’s immediate family.
								(iii)The need for the individual to
				accompany such individual’s spouse—
									(I)to a place from which it is impractical
				for such individual to commute; and
									(II)due to a change in location of the
				spouse’s employment.
									(C)Weekly unemployment compensation is
				payable under this subparagraph to any individual who is unemployed (as
				determined under the State unemployment compensation law), has exhausted all
				rights to regular and (if applicable) extended unemployment compensation under
				the State law, and is enrolled and making satisfactory progress in a
				State-approved training program or in a job training program authorized under
				the Workforce Investment Act of 1998. Such program shall prepare individuals
				who have been separated from a declining occupation, or who have been
				involuntarily and indefinitely separated from employment as a result of a
				permanent reduction of operations at the individual’s place of employment, for
				entry into a high-demand occupation. The amount of unemployment compensation
				payable under this subparagraph to an individual for a week of unemployment
				shall be equal to the individual’s average weekly benefit amount (including
				dependents’ allowances) for the most recent benefit year, and the total amount
				of unemployment compensation payable under this subparagraph to any individual
				shall be equal to at least 26 times the individual’s average weekly benefit
				amount (including dependents’ allowances) for the most recent benefit year.
							(4)(A)Any State seeking an
				incentive payment under this subsection shall submit an application therefor at
				such time, in such manner, and complete with such information as the Secretary
				of Labor may by regulation prescribe, including information relating to
				compliance with the requirements of paragraph (2) or (3), as well as how the
				State intends to use the incentive payment to improve or strengthen the State’s
				unemployment compensation program. The Secretary of Labor shall, within 90 days
				after receiving a complete application, notify the State agency of the State of
				the Secretary’s findings with respect to the requirements of paragraph (2) or
				(3) (or both).
							(B)If the Secretary of Labor finds that the
				State law provisions (disregarding any State law provisions which are not then
				currently in effect as permanent law or which are subject to discontinuation
				under certain conditions) meet the requirements of paragraph (2) or (3), as the
				case may be, the Secretary of Labor shall thereupon make a certification to
				that effect to the Secretary of the Treasury, together with a certification as
				to the amount of the incentive payment to be transferred to the State account
				pursuant to that finding. The Secretary of the Treasury shall make the
				appropriate transfer within 30 days after receiving such certification.
							(C)(i)No certification of compliance with the
				requirements of paragraph (2) or (3) may be made with respect to any State
				whose State law is not otherwise eligible for certification under section 303
				or approvable under section 3304 of the Federal Unemployment Tax Act.
								(ii)No certification of compliance with
				the requirements of paragraph (3) may be made with respect to any State whose
				State law is not in compliance with the requirements of paragraph (2).
								(iii)No application under subparagraph (A) may
				be considered if submitted before October 1, 2007, or after the latest date
				necessary (as specified by the Secretary of Labor in regulations) to ensure
				that all incentive payments under this subsection are made before October 1,
				2012.
								(5)(A)Except as provided in subparagraph (B), any
				amount transferred to the account of a State under this subsection may be used
				by such State only in the payment of cash benefits to individuals with respect
				to their unemployment (including for dependents’ allowances and for
				unemployment compensation under paragraph (3)(C)), exclusive of expenses of
				administration.
							(B)A
				State may, subject to the same conditions as set forth in subsection (c)(2)
				(excluding subparagraph (B) thereof, and deeming the reference to
				subsections (a) and (b) in subparagraph (D) thereof to include
				this subsection), use any amount transferred to the account of such State under
				this subsection for the administration of its unemployment compensation law and
				public employment offices.
							(6)Out of any money in the Federal
				unemployment account not otherwise appropriated, the Secretary of the Treasury
				shall reserve $7,000,000,000 for incentive payments under this subsection. Any
				amount so reserved shall not be taken into account for purposes of any
				determination under section 902, 910, or 1203 of the amount in the Federal
				unemployment account as of any given time. Any amount so reserved for which the
				Secretary of the Treasury has not received a certification under paragraph
				(4)(B) by the deadline described in paragraph (4)(C)(iii) shall, upon the close
				of fiscal year 2012, become unrestricted as to use as part of the Federal
				unemployment account.
						(7)For purposes of this subsection, the
				terms benefit year, base period, and
				week have the respective meanings given such terms under section
				205 of the Federal-State Extended Unemployment Compensation Act of 1970 (26
				U.S.C. 3304 note).
						(g)Special transfers in fiscal years 2008
		  through 2012 for administration(1)Notwithstanding any other provision of this
				section, the total amount available for transfer to the accounts of the States
				pursuant to subsection (a) as of the beginning of each of fiscal years 2008,
				2009, 2010, 2011, and 2012 shall be equal to the total amount which
				(disregarding this subsection) would otherwise be so available, increased by
				$100,000,000.
						(2)Each State’s share of any additional
				amount made available by this subsection shall be determined, certified, and
				computed in the same manner as described in subsection (a)(2) and shall be
				subject to the same limitations on transfers as described in subsection (b).
				For purposes of applying subsection (b)(2), the balance of any advances made to
				a State under section 1201 shall be credited against, and operate to reduce
				(but not below zero)—
							(A)first, any additional amount which, as
				a result of the enactment of this subsection, is to be transferred to the
				account of such State in a fiscal year; and
							(B)second, any amount which (disregarding
				this subsection) is otherwise to be transferred to the account of such State
				pursuant to subsections (a) and (b) in such fiscal year.
							(3)Any additional amount transferred to
				the account of a State as a result of the enactment of this subsection—
							(A)may be used by the State agency of such
				State only in the payment of expenses incurred by it for—
								(i)the administration of the
				provisions of its State law carrying out the purposes of subsection (f)(2) or
				any subparagraph of subsection (f)(3);
								(ii)improved outreach to individuals
				who might be eligible for regular unemployment compensation by virtue of any
				provisions of the State law which are described in clause (i);
								(iii)the improvement of unemployment
				benefit and unemployment tax operations; and
								(iv)staff-assisted reemployment
				services for unemployment compensation claimants; and
								(B)shall be excluded from the application
				of subsection (c).
							(4)The total additional amount made
				available by this subsection in a fiscal year shall be taken out of the amounts
				remaining in the employment security administration account after subtracting
				the total amount which (disregarding this subsection) is otherwise required to
				be transferred from such account in such fiscal year pursuant to subsections
				(a) and
				(b).
						.
			(b)RegulationsThe
			 Secretary of Labor may prescribe any regulations necessary to carry out the
			 amendment made by subsection (a).
			3.Extension of FUTA
			 taxSection 3301 of the
			 Internal Revenue Code of 1986 (relating to rate of tax) is amended—
			(1)by striking 2007 in
			 paragraph (1) and inserting 2012, and
			(2)by striking 2008 in
			 paragraph (2) and inserting 2013.
			
